By THE Court.
This is a complaint under the Pub. Sts. c. 98, § 2, which prohibits the keeping open of a shop, warehouse, or workhouse on the Lord’s day. Section 2 of the St. of 1887, e. 891, makes certain exceptions to this general provision; but, according to the rule established in this Commonwealth, such exceptions need not be negatived in a complaint or indictment. Commonwealth v. Jennings, 121 Mass. 47. The complaint in this case sets forth a complete offence; if the defendant is within any of the exceptions, it is matter of defence.

Exceptions overruled.